DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, among other features, a negative electrode non-opposing portion that is wound 1.25 turns or more from an inner edge, wherein the non-opposing portion has a mixture-layer formed portion denoted by length “b” and a core-exposed portion denoted by length “a”, wherein the mixture layer portion is wound 0.75 turns or more and b/a ≥ 1 is satisfied.
Kobayashi et al (US 20110076534) and JP 2013-137946 are the closest prior art.  Kobayashi teaches a negative electrode non-opposing part (20a) (Fig. 4), the entirety of which is coated with active material.  Although it is known to provide a core exposed portion at the inner edge (Yamashita as previously applied), the prior art fails to identify the claimed ratio b/a or the benefits derived therefrom.  Specifically, the instant application shows evidence that the ratio b/a ≥ 1 in combination with the non-opposing portion being wound 1.25 turns or more is critical and yields unexpected benefits.  See Table 1, Examples 1-11 and Comparative Examples 1 and 2.  
JP 2013-137946 contains a disclosure of negative electrode non-opposing portion wound two or more turns ([0013]).  However, the reference also fails to teach or suggest the claimed ratio b/a.  The reference indicates that a both sides of the negative electrode are provided .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 15, 2021